Citation Nr: 0314044	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total rating for compensation purposes based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO decision which, in 
pertinent part, granted a total rating for compensation 
purposes based on individual unemployability, effective 
October 28, 1996.  The Board remanded the case in October 
1999 for further development, and the case was returned to 
the Board in April 2003.  In a November 2002 rating decision, 
the RO determined that the proper effective date for grant of 
a total rating for compensation purposes based on individual 
unemployability was July 6, 1989.  


REMAND

In this case, the Board notes that the veteran claims that 
"1973" is the proper effective date for grant of a total 
rating for compensation purposes based on individual 
unemployability since that was the year that he last worked 
on a full-time basis.  

First, the Board received additional evidence from the 
veteran.  This evidence was received within the 90-day period 
specified in the April 2003 letter informing the veteran his 
appeal had been transferred to the Board.  However, the 
evidence was submitted without the appropriate waiver of 
review by the agency of original jurisdiction.  Moreover, it 
clearly addresses the issue on appeal, thus it is pertinent.  
Hence, it must be returned for the RO's review and issuance 
of a supplemental statement of the case.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Additionally, some evidence has been received that is the 
subject of a rating action, but not a supplemental statement 
of the case.

Second, the Board notes that the Veterans Claims Assistance 
Act (VCAA) of 2000 became effective during the pendency of 
this appeal.  38 U.S.C.A. § 5100 et. seq. (West 2002).  There 
have also been final regulations promulgated to implement the 
new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant.  

2.  Thereafter, the matter should be 
readjudicated by the RO, including review 
of the newly submitted evidence.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




